Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the reply of 8/4/2022, the following has occurred:
Claims 1 and 6 have been amended
Claims 1-8 are pending
	Response to Arguments
The previous objection to the claims have been overcome as per Applicant’s amended claims filed on 8/4/2022.
The previous rejection to the claims under 35 U.S.C. 112(b) has been overcome as per Applicant’s amended claims filed on 8/4/2022.
With regards to the argument on page 7 of the Remarks (Rejection Under 35 U.S.C. § 103), the Applicant argues that claim 1 amended to read “an indoor combustion source” is not taught by the previously cited references.
Examiner respectfully disagrees, as noted in EPA I, Direct Emissions from Stationary Combustion Sources, Section 1: Introduction, “Sources of emissions from stationary combustion include boilers, heaters, furnaces, kilns, ovens, flares, thermal oxidizers, dryers, and any other equipment or machinery that combusts carbon bearing fuels or waste stream materials”, where it is well known in the art for at least some of these stationary combustion sources to be an “indoor combustion source”, i.e. inside a structure. 
Furthermore MPEP 2111.02 II states, “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. (emphasis added) See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02”. In this case, whether or not the combustion source is indoors does not result in a substantial difference in the claimed method. Therefore, the claim amendment citing “an indoor” combustion source is not limiting. 
For these reasons, the rejections to the claims are respectfully sustained by the Examiner.
With regards to the argument on pages 7-8 of the Remarks (Rejection Under 35 U.S.C. § 103), the Applicant argues against modification by EPA II for the following reasons:
EPA II discloses solvent mass balance of uncaptured emissions of solvents through windows, doors, vents, and similar openings, but doesn’t relate to an indoor combustion source 
Typical carbon balance method assumes mixing ratios are the same in different places, but this is not always the case. 
EPA II doesn’t teach a leakage rate of an indoor combustion source and calculating the mass of fugitive carbon emission. 
EPA II fails to teach the specific calculation formulas of the fugitive emission coefficient and leakage ratio, due to the different characteristics of flue gas in different places. 
EPA II belongs to a different technical field, monitoring solvent emissions produced by such as volatilization, as opposed to EPA I which belongs to monitoring carbon emissions produced by combustion of fuels.
Examiner respectfully disagrees for the following reasons:
While EPA II is directed to a Solvent Management Plan (SMP), as noted in Section 1: Introduction of EPA II, the teaching of a mass balance approach is being relied upon for analysis of the stationary combustion source of EPA I. Within the scope of the stationary combustion source of EPA I, it would be understood by one of ordinary skill in the art, that uncaptured emissions would similarly exist where “air is released to the outside environment via windows, doors, vents, and similar openings” substantially from “areas which are not covered by extraction systems” i.e. gas escaping from areas other than the exhaust, such as a door of the stationary combustion source. 
Furthermore, MPEP 2145 IV states “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (emphasis added). In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012)”.
 While it may be true that the typical carbon balance method assumes mixing ratios are the same in different places, but this is not always the case, the difference of concentrations is already taken into account by the CEMS Method of EPA I, described by EPA I in 2.1. Continuous Emissions Monitoring System (CEMS) Method, one method of measuring emissions is “A monitor measuring CO2 concentration percent by volume of flue gas and a flow monitoring system measuring the volumetric flow rate of flue gas can be used to determine CO2 mass emissions”, which EPA II modifies.
As explained previously, EPA II is relied upon for what its teachings would suggest to one of ordinary skill in the art. In this case, it would suggest calculating the total mass of fugitive carbon emissions for a stationary combustion source of EPA I, which is understood to comprise indoor combustion sources.
As outlined on pages 8-9 of the previous rejection, regarding EPA I modified by EPA II, “the emissions would be segregated into fugitive and stack emissions, it would be obvious to calculate the emissions factor for a pollutant on a fugitive, stack, and overall basis” based on 2.2. Equation 1 of EPA I, Emissions = Fuel x EF.
While EPA II may belong to a different specific technical area from that of EPA I, they are both considered to be analogous prior art to the claimed invention, and are generally related through the technical field of emissions monitoring. 
Furthermore MPEP 2141.01(a)I states “In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention) (emphasis added). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212”. In this case, EPA II is in the same field as the claimed invention of emissions monitoring and pertinent to the problem of fugitive emissions. 
For these reasons, the rejections to the claims are respectfully sustained by the Examiner.
With regards to the argument on pages 8-9 of the Remarks (Rejection Under 35 U.S.C. § 103), the Applicant argues against modification by EPA III for the following reasons:
EPA III discloses emissions from process equipment whenever components leak, which is random and difficult to predict.
EPA III’s main objective of a screening program is to measure organic compound concentration at any potential leak point associated with a process unit
EPA III fails to teach “various carbon-based species in smoke at a leakage position during the combustion process” and “average concentration of carbon species and pollutants”
EPA III belongs to a different technical field, measuring emissions from process equipment
Examiner respectfully disagrees for the following reasons:
EPA III discloses emissions from process equipment whenever components leak, which is random and difficult to predict.
While EPA III is directed to “methodologies and/or approaches for estimating air emissions from equipment leaks” 4.1-1 of EPA III, the teachings of EPA III are being relied upon for analysis of the stationary combustion source of EPA I. Within the scope of the stationary combustion source of EPA I, it would be understood by one of ordinary skill in the art, that the stationary combustion source of EPA I would similarly have potential sources of equipment leak emissions. 
Furthermore, MPEP 2145 IV states “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (emphasis added). In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012)”.
EPA III’s main objective is to measure organic compound concentration at any potential leak point associated with a process unit. When this teaching is applied to EPA I, the stationary combustion source is substantially a process unit, per se.  
When applied to the stationary combustion source of EPA I, effectively a process unit as described in EPA III, the screening process of EPA III measures organic compounds, i.e. carbon based species, in an exhaust leakage position to obtain a screening value. EPA III defines a screening value as “an indication of the concentration level of any leaking material at the leak interface”, 3.4.1 Source Screening.
While EPA III may belong to a different specific technical area from that of EPA I, they are both considered to be analogous prior art to the claimed invention, and are generally related through the technical field of emissions monitoring. 
Furthermore MPEP 2141.01(a)I states “In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention) (emphasis added). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212”. In this case, EPA III is in the same field as the claimed invention of emissions monitoring and pertinent to the problem of fugitive emissions. 
For these reasons, the rejections to the claims are respectfully sustained by the Examiner.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over the attached non-patent literature to the EPA Direct Emissions from Stationary Combustion Sources (Note an accessibility date of January 2016), hereinafter EPA I in view of the attached non-patent literature to the EPA Good Practice for Solvent Mass Balance and Fugitive Emission Assessments for EPA Licensed Sites (Note an accessibility date of July 2017), hereinafter EPA II, and the attached non-patent literature to the EPA Preferred and Alternative Methods for Estimating Fugitive Emissions from Equipment Leaks (Note an accessibility date of November 1996), hereinafter EPA III. 
Summary of Rejection to Claim 1
EPA I teaches two methods of calculating emissions, the continuous emissions monitoring system (CEMS) method for directly measuring the CO2 emissions, and the fuel analysis method for determining the emissions through mass balance of the fuel combusted. EPA II teaches a mass balance method where an input (fuel analysis of EPA I) is compared to an output comprising emissions in waste gases (O1) (CEMS of EPA I) and uncaptured emissions (O4) (Calculated by mass balance). Therefore, combining the two methods of EPA I results in the ability to perform a fuel analysis to determine the total emissions, and then subtracting the emissions measured by the continuous emissions monitoring system (CEMS) results in a determination of fugitive emissions, i.e. the difference. Furthermore, analysis of the fugitive emissions can be performed by the methods of EPA III. 
Rejection to Claim 1
Regarding claim 1, EPA I teaches a method for determining a fugitive emission factor (EF) and a leakage rate of an indoor combustion source (once modified by EPA II, EPA I would be able to determine these variables for a stationary combustion source, such as is described in Section 1: Introduction, “Sources of emissions from stationary combustion include boilers, heaters, furnaces, kilns, ovens, flares, thermal oxidizers, dryers, and any other equipment or machinery that combusts carbon bearing fuels or waste stream materials”), comprising:
1) performing an emission test (Section 2: Calculating Emissions, “estimating GHG [greenhouse gas] emissions from stationary combustion sources”) by weighing an amount of fuel for a combustion test (Section 2.2. Fuel Analysis Method, “determining a carbon content of fuel combusted using … fuel specific information” It is understood that “fuel consumption is known … in mass”); combusting the amount of fuel (Section 2.2., “fuel combusted” thus, the fuel is combusted), and monitoring concentrations of pollutants and concentrations of various carbon-based species in smoke at a stack emission port (Section 2.1. Continuous Emissions Monitoring System (CEMS) Method, “A monitor measuring CO2 concentration percent by volume of flue gas and a flow monitoring system measuring the volumetric flow rate of flue gas can be used to determine CO2 mass emissions”), measuring a cross-sectional area of the stack emission port and a smoke flow velocity in the combustion process (Section 2.1., “a flow monitoring system measuring the volumetric flow rate of a flue gas” It is understood in the art to measure a volumetric flow rate by area * velocity); and, after the combustion ends, recording emission time (Section 2.1., “CO2 emissions are determined based on the operating time of the unit”), weighing the mass of remaining fuel (Section 2.2., “the amount of fuel combusted”, i.e. the starting fuel minus the remaining fuel), and collecting all ash (Section 2.2., “adjusted for any unburned carbon”, i.e. adjusted for ash);
2) measuring the dry weight and carbon content of the ash (EPA I references 40 CFR § 75, in 40 CFR § 75 Appendix G 2.2, “the estimate of daily CO2 mass emissions given by equation G-1 may be adjusted to account for carbon retained in the ash” where it is understood that this involves as per 2.2.1, “Determine the ash content of the weekly sample” and in 2.2.2, “Sample and analyze the carbon content of the fly-ash”), the water content of the fuel (EPA I references 40 CFR § 98, in 40 CFR § 98.33 (a)(4)(iii), “Alternatively, for any type of fuel, you may determine an appropriate site-specific default moisture value (or values), using measurements made with EPA Method 4 - Determination Of Moisture Content In Stack Gases, in appendix A-3 to part 60 of this chapter” Thus, the water content of the fuel is a variable with known methods of determination), the carbon content of the fuel (Section 2.2., “The fuel analysis method … involves determining a carbon content of fuel”), and the average concentration of carbon species and pollutants at the stack emission port (2.1., “Continuous emissions monitoring is the continuous measurement of pollutants emitted into the atmosphere in exhaust gases from combustion or industrial processes” where it is understood that the pollutants measured here are in the form of carbon species, i.e. CO2) during an emission period (2.2., “emissions are determined based on the operating time of the unit”);
3)
(a) calculating the total mass Qemission of carbon emission as 
Qemission = Qfuel - Qash = Mfuel x C%fuel – Mash x C%ash
Wherein Qfuel and Qash are mass of carbon in the fuel used for combustion and the ash respectively, Mfuel and Mash are dry weights of the fuel used for combustion and the ash respectively, C%fuel and C%ash are carbon contents of the fuel and the ash respectively, and the dry weight Mfuel of the fuel fused for combustion is calculated according to the water content of the fuel;
(2.2. Fuel Analysis Method, “40 CFR Part 75 (Appendix G) describes fuel analysis methods for calculating CO2 emissions based on the measured carbon content of the fuel, adjusted for any unburned carbon, and the amount of fuel combusted”. As Per 40 CFR Part 75 (Appendix G) 2.2.3, “Discount the estimate of daily CO2 mass emissions from the combustion of coal given by equation G-1 by the percent carbon retained in the ash using the following equation:
WNCO2  =
WCO2 – (MWCO2/MWC)(A)(C) * Wcoal
Equation G-2
WCO2  =
(MWCO2)/(MWC) * (Wc/2000)
Equation G-1

	Where the term WCO2 in Equation G-2 can be substituted by Equation G-1. Converting the equation to report emissions on the basis of C rather than CO2, and converting Wcoal and WC to represent the carbon burned in a common unit results in the following simplification:
WNC  =
WC – (A)(C) * Wcoal
Equations G-1 and G-2

	Where A is the ash content of the coal and C is the carbon content of the ash. WC is understood to be “determined using fuel sampling and analysis”, i.e. based on an amount and a concentration. This results in the following equation, which is analogous to the equation of part (a):
WNC =
(Mcoal * Ccoal) – (Mash * Cash)
Analogous Equation
Total emissions =
Amount of Carbon in: coal - ash
Explanation of Terms

Thus, the total mass of emissions is determined in an equivalent manner)
(b) calculating the mass Qchimeny of organized carbon emission as 
Qchimney = CC-species-C, chimney x Vchimney
	Wherein Vchimney is the volume of organized smoke emission and is calculated by multiplying the cross-sectional area Schminey of a stack emission port by the smoke flow velocity v and emission time t; CC-species-C, chimney is the mass concentration of total carbon in organized smoke emission;
	(2.1. Continuous Emissions Monitoring System (CEMS) Method, one method of measuring emissions is “A monitor measuring CO2 concentration percent by volume of flue gas and a flow monitoring system measuring the volumetric flow rate of flue gas can be used to determine CO2 mass emissions”. Here it is understood that when determining an amount of emission using the CEMS method, the concentration percent by volume is multiplied by the volume of exhaust, resulting in a concentration. Similar to section (b), the emissions can be determined on a basis of C rather than CO2 by simple conversion. A “volumetric flow rate” is understood to be in the form of area * velocity, i.e. m-3/s. To determine a “volume”, per se, the volumetric flow rate would be multiplied by an emission time, i.e. s*m3/s or m3)
(d) calculating the equivalent volume Vfugitive of fugitive smoke emission as 
Vfugitive = Qfugitive / CC-species-C, fugitive
	Wherein CC-species-C, fugitive is the mass concentration of total carbon in fugitive smoke emission;
	(2.1. Continuous Emissions Monitoring System (CEMS) Method, one method of measuring emissions is “A monitor measuring CO2 concentration percent by volume of flue gas and a flow monitoring system measuring the volumetric flow rate of flue gas can be used to determine CO2 mass emissions” Similarly, once modified by EPA III, EPA I could use this method to determine an equivalent volume of fugitive emissions, i.e. using the concentration from EPA III and the predetermined emissions to measure the volumetric flow rate of leakages)
		(e) calculating an organized EF and a fugitive EF as 
EFchimney, x = Vchimney x Cchimney, x / Mfuel and 
EFfugitive, x = Vfugitive x Cfugitive, x / Mfuel
	Wherein EFchimney, x and EFfugitive, x are the organized EF and the fugitive EF of any pollutant x respectively, and Cchimney, x and Cfugitive, x are mass concentrations of any pollutant x from stack emission and fugitive emission respectively; and 
	(2.2. Equation 1:
Emissions = Fuel x EF
EF = Emissions / Fuel
	Where EF is the emissions factor of a pollutant, Emissions are the mass of said pollutant, and Fuel is the amount of fuel combusted. Since in EPA I modified by EPA II the emissions would be segregated into fugitive and stack emissions, it would be obvious to calculate the emissions factor for a pollutant on a fugitive, stack, and overall basis)
	(f) calculating a leakage rate as 
F = EFfugitive, x / (EFfugitive, x + EFchimney, x)
	Wherein F is a proportion of the leakage amount of any pollutant x in the total emission.
	(This equation is simply the proportion of total emissions that are fugitive emissions, since in EPA I modified by EPA II the emissions would be segregated into fugitive and stack emissions, a proportion of emissions that are fugitive would lead to calculation of the leakage rate)
	But fails to teach a method for determining a fugitive emission factor (EF) and a leakage rate of a combustion source, comprising:
1) performing an emission test by monitoring concentrations of pollutants and concentrations of various carbon-based species in smoke at a leakage position during the combustion process
2) measuring the average concentration of carbon species and pollutants at the leakage position during an emission period
3)(c) calculating the mass Qfugitive of fugitive carbon emission as 
Qfugitive = Qemission – Qchimney;
However, EPA II teaches a method for determining a fugitive emissions and a leakage rate (Table 1: Mass balance terms and descriptors, O4, “uncaptured emissions of organic solvents to air … solvent emissions from areas which are not covered by extraction systems … data on these emissions is generally derived via the mass balance calculation rather than being specifically calculated/measured”. This leads to the determination of fugitive emissions and a leakage rate when applied to EPA I) comprising:
3)(c) calculating the mass Qfugitive of fugitive carbon emission as 
Qfugitive = Qemission – Qchimney;
	(Table 1: Mass balance terms and descriptors, the relevant terms when applying the mass balance to EPA would be the total emissions, from the fuel analysis, the chimney emissions, from the CEMS, and the fugitive emissions, the emissions in question. Following this logic, a similar equation for the fugitive emissions can be determined as follows:
I1 =
O1 + O4
Mass balance terms
Total Emissions =
Chimney Emissions + Fugitive Emissions
Descriptors
Fugitive Emissions =
Total Emissions – Chimney Emissions
Rearranged Equation

EPA I and EPA II are considered to be analogous because they are both in the same field of emissions monitoring. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify EPA I to determine the quantity of uncaptured emissions using the mass balance approach taught by EPA II. This would provide the predictable result and benefit of identifying areas where reduction in emissions may be achieved, as described on Page 3 of EPA II, “Completion of an SMP is a specific requirement in some EPA licenses and provides for the following, where relevant to the license: Identification of areas where reductions in solvent emissions may be achieved”. While the scope of EPA II is directed towards assessing emissions for EPA licensing, it is understood that the “best practices” disclosed within would also have benefits to activities beyond this scope, i.e. further identification of emission areas in a stationary combustion source, such as that of EPA I.
	Furthermore, EPA III teaches: 
1) performing an emission test by monitoring concentrations of pollutants and concentrations of various carbon-based species in smoke at a leakage position during the combustion process (3.5.1 Source Screening, “The main objective of a screening program is to measure organic compound concentration at any potential leak point associated with a process unit”.)
2) measuring the average concentration of carbon species and pollutants at the leakage position during an emission period (3.5.1 Source Screening, “The main objective of a screening program is to measure organic compound concentration at any potential leak point associated with a process unit”.)
	EPA I and EPA III are considered to be analogous because they are both in the same field of emissions monitoring. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify EPA I to implement source screening as described in 3.5.1 of EPA III, “Source screening is performed with a portable organic compound analyzer (screening device) … the portable analyzer probe opening [is] placed at the leak interface of the equipment component to obtain a “screening” value”. This would provide the predictable result and benefit of providing an indication of the concentration level of leaking fugitive emissions, as described in 3.5.1 of EPA III, “The screening value is an indication of the concentration level of any leaking material at the leak interface”. 
Regarding claim 2, modified EPA I teaches the method according to claim 1, wherein the mass concentration of carbon in the carbon-based species is obtained by conversion as
CC-species-C = CC-species x MWc / V;
	Wherein CC-species-C is the mass concentration of carbon in a carbon-based species, CC-species is the mass concentration of a carbon-based species, MWc is the molar mass of carbon, and V is the molar volume of gas.
	(EPA I references 40 CFR § 98.33, 40 CFR § 98.33 Equation C-5 utilizes a molar volume conversion factor, MVC. This is understood to be a similar conversion from mass concentration of carbon and mass concentration of a carbon-based species)
Regarding claim 3, modified EPA I teaches the method according to claim 2, wherein the main carbon-based species in smoke comprise CO2, CO, CH4, and particulate matter (PM) (1.2. Biomass Fuels, “The emission calculation methods discussed in this document can be used to calculate CO2, CH4 … emissions” CO is understood to be a product of incomplete combustion, which may or may not be present depending on the configuration of the stationary combustion source, and particulate matter is understood to be fly-ash, see 40 CFR § 75 Appendix G 2.2.2, as referenced by EPA I).
Regarding claim 7, modified EPA I teaches the method according to claim 1, wherein the leakage position is a fuel feeding position close to a fuel source (EPA III Table 4.3-2, Equipment Leak Emission Sources, “Connectors … Othera … Includes … hatches” It is understood that when applying the source screening program of EPA III to the stationary combustion source of EPA I, an obvious leakage position would be the fuel feeding position, such as a hatch or connection).
Regarding claim 8, modified EPA I teaches the method according to claim 1, wherein the emission test covers the whole combustion process (Section 2: Calculating Emissions, “For both the CEMS and fuel analysis approaches, it is recommended that organizations calculate emissions by facility as opposed to aggregated entity-wide emissions only. This method increases the accuracy and credibility of the inventory” i.e. the entire combustion process is covered) and the concentration of pollutants and the concentration of carbon-based species are recorded in real time (2.1. Continuous Emissions Monitoring System (CEMS) Method, it is understood that this method provides real-time data, i.e. continuous monitoring), and further comprising processing the data to calculate average concentrations of pollutants and carbon-based species in the whole combustion process (EPA I references 40 CFR § 98.33, 40 CFR § 98.33 Tier 3 methodology references an “average carbon content”).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the attached non-patent literature to the EPA Direct Emissions from Stationary Combustion Sources (Note an accessibility date of January 2016), hereinafter EPA I in view of the attached non-patent literature to the EPA Good Practice for Solvent Mass Balance and Fugitive Emission Assessments for EPA Licensed Sites (Note an accessibility date of July 2017), hereinafter EPA II, and the attached non-patent literature to the EPA Preferred and Alternative Methods for Estimating Fugitive Emissions from Equipment Leaks (Note an accessibility date of November 1996), hereinafter EPA III, as applied to claim 1 above, and further in view of the attached non-patent literature to the University Corporation for Atmospheric Research (Note an accessibility date of 10/15/2018), hereinafter UCAR.
Regarding claim 4, modified EPA I teaches the method according to claim 1, 
But fails to teach wherein the fuel is dried and the mass of the fuel is weighed before and after drying to measure the water content of the fuel.
However, UCAR teaches fuel is dried and the mass of the fuel is weighed before and after drying to measure the water content of the fuel (Fuel Moisture Definition, “Fuels can be weighed before and after drying in an oven”).
UCAR is considered to be analogous because it is in the same field of biomaterial combustion. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify EPA I to implement fuel moisture content measuring as taught by UCAR. This would provide the predictable result of determining the fuel moisture content to account for water vapor dilution, as described in UCAR Effects on Combustion, “Water vapor will also dilute the combustible gases”. 
Regarding claim 5, Modified EPA I teaches the method according to claim 4, wherein elements of the dried fuel and the ash are analyzed to measure the carbon content of the fuel on a dry basis and the carbon content of the ash on a dry basis (EPA I references 40 CFR § 98, in 40 CFR § 98.33 (a)(4)(iii), “If the CO2 concentration is measured on a dry basis, a correction for the stack gas moisture content is required. This correction is determined by the moisture content of the fuel, and further calculations/measurements are performed on a dry basis).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the attached non-patent literature to the EPA Direct Emissions from Stationary Combustion Sources (Note an accessibility date of January 2016), hereinafter EPA I in view of the attached non-patent literature to the EPA Good Practice for Solvent Mass Balance and Fugitive Emission Assessments for EPA Licensed Sites (Note an accessibility date of July 2017), hereinafter EPA II, and the attached non-patent literature to the EPA Preferred and Alternative Methods for Estimating Fugitive Emissions from Equipment Leaks (Note an accessibility date of November 1996), hereinafter EPA III, as applied to claim 1 above, and further in view of the attached non-patent literature to the University Corporation for Atmospheric Research (Note an accessibility date of 10/15/2018), hereinafter UCAR.
Regarding claim 6, modified EPA I teaches the method according to claim 1, 
But fails to specifically disclose wherein the velocity of smoke at a stack emission port is measured in real time by an anemometer specially designed for measuring gas.
However, Fluid Handling Pro teaches velocity of smoke at a stack emission port is measured in real time by an anemometer specially designed for measuring gas (“Evolution and technological advances across the globe have seen the expansion of anemometer use into many varying sectors for measurement such as; … exhaust stack flow for environmental emissions” It is understood that the anemometer used to measure exhaust stack flow would necessarily have to be specifically designed for measuring exhaust temperature gas).
Fluid Handling Pro is considered to be analogous because it is in the same field of emissions monitoring. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify EPA I to implement an exhaust stack flow anemometer as taught by Fluid Handling Pro. This would provide the predictable result and benefit of allowing for the measurement of exhaust gas for emissions purposes, as described in Fluid Handling Pro, “anemometer use … for measurement such as; … exhaust stack flow for environmental emissions”. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762                     

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762